Citation Nr: 1141242	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1963 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In the August 2006 rating decision, the Veteran was granted service connection for disc disease of the cervical spine, evaluated as 0 percent disabling.  He expressed disagreement with the assigned evaluation in November 2006.  In an April 2008 rating decision, his cervical spine disability was increased to 10 percent disabling.  A Statement of the Case was issued in April 2008.  Although the Veteran continued to express disagreement with the evaluation in May 2008, in his May 2008 in lieu of Form 9 he related that the VA decision satisfied his claim for degenerative disc disease of the cervical spine.  As such, this issue is not before the Board.  

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any in-service hearing loss was acute and resolved.  An organic disease of the nervous system was not manifest within a year of discharge and is not otherwise attributable to service.

2.  Any in-service back problems were acute and resolved.  Arthritis was not manifest within a year of discharge and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in March 2006.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained. Also, the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as arthritis and an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has reported combat noise exposure in Vietnam for one year and other military noise exposure from working on the flight line.  His DD 214 confirms that he worked as an aircraft maintenance specialist for 11 years and as an air transportation supervisor for nine years.  We find that noise exposure is consistent with the circumstances of his service.  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as consistent with the circumstances of his established service.  See 38 U.S.C.A. § 1154 (a).  However, while his DD 214 reveals that he was awarded several medals throughout service, none of the medals are indicative of combat service and a review of the record does not support the conclusion that the Veteran served in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application.  

ANALYSIS

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability and degenerative disc disease of the lumbar spine.  

In this case, the Board is presented with positive and negative evidence.  The positive evidence includes service treatment records which reveal a September 1973 complaint of spinal pain.  Probable muscle spasm was assessed.  Low back pain since auto accident with whiplash in April 1978 was shown in July 1978.  He had pain in the left lateral back in April 1979.  In October 1981, the Veteran was seen for recurring low back pain.  He complained of lumbar back pain for about a week duration.  The Veteran stated that he carried a mattress over to a neighbor's house and had back pain afterwards.  He reported having chronic low back pain approximately for 5 years.  A long history of back pain was noted at that time and recurrent mechanical low back pain was assessed.  Days later, the Veteran complained of low back pain following heavy lifting.  He had just gotten over an episode of back pain.  Decreased low back pain and muscle spasm were assessed.

Regarding the claim for service connection for a bilateral hearing loss disability, the Board notes that positive evidence includes a December 1972 service treatment record which revealed a complaint of hearing loss.  No trauma, infection or high noise exposure was shown at that time.  Audio examination was within normal limits and normal hearing was assessed.  In March 1977, the Veteran complained that his right ear was plugged.  Otitis media was assessed.  

In January 2006, audiological evaluation revealed speech discrimination scores of 92 and 88 percent at 65 dBHL for the right and left ears respectively.  Auditory threshold at 4000 Hertz was 40 decibels or greater.  The Veteran had a history of occupational noise exposure during the years he served in the Air Force, civil service jobs and construction.  Per the Veteran, he used hearing protection whenever he was exposed to loud sounds at work.  In the May 2006 audiological examination, auditory threshold at 4000 Hertz was 40 decibels or greater.  The Board has considered such evidence in conjunction with the evidence of record.

However, the Board is also presented with convincing negative evidence.  In this regard, in-service examinations in February 1967, March 1972, November 1979 and April 1981 revealed normal findings for the spine, other musculoskeletal, system.  The November 1979 examination documented recurrent back pain past few years.  The Veteran denied recurrent back pain in February 1967 and March 1972 but reported recurrent back pain in April 1981.  In April 1981, the Veteran reported that he suffered from low back pain on occasions.  The December 1982 separation examination revealed normal findings for the spine, other musculoskeletal, system.  At that time, the Veteran denied recurrent low back pain.

Acute low back strain was shown in August 2002.  The injury occurred from twisting, pulling and lifting.  At that time, the Veteran's occupation was equipment servicer.  In September 2002, the Veteran was restricted from repeated lifting over 25 lbs and/or heavy pushing or pulling as he was recovering from a lower back strain.  In November 2003, the Veteran fell approximately three feet off a tractor.  An assessment was given of lower back strain.  MRI findings revealed minimal degenerative disc disease at L4-5 in an otherwise normal lumbosacral spine.  In November 2004, the Veteran was referred to a neurologist for his lower back condition.  The Veteran believed that this condition was caused or exacerbated by his repetitive heavy lifting at work.  MRI findings revealed disc extrusions at L4.  Recurrence of back injury, treated in August 2002, May 2003 and November 2003 was shown in November 2004.  At that time, the Veteran related that his job required him to lift heavy engineering equipment.  

In the April 2006 VA examination, episodic low back strain secondary to slight anterolisthesis L5 on S1 and worsen by disc extrusion at L4 with secondary disc fragment, with no apparent radiculopathy was diagnosed.  The Veteran was a data entry specialist for about a year and was able to do the job.  Before that he was a mobile heavy equipment servicer for three years and because that job was very physical he was assigned to the present job which was more like a desk job.  The VA examiner opined that it was less likely than not that the Veteran's present lumbar spine condition was related to the low back condition treated in service.  The examiner stated that there was evidence in the service treatment records that he complained on and off of lower back pain but even when mild there are no records of x-rays of the low back.  He stated that the Veteran sometimes reported low back pain during his periodic physicals but denied low back pain at other times.  It was related that the Veteran denied low back pain at retirement.  

The VA examiner stated that the present evidence showed that the Veteran's disability was not related to his low back symptoms but mostly his low back symptoms are related to the disc extrusion on L4 with secondary disc fragment that is secondary to his several job related injuries that he suffered while working as a heavy equipment serviceman.  The examiner further stated that because of the Veteran's injuries he was given workers compensation benefits.  Besides that, the examiner stated that he would expect more severe degenerative changes in the lumbar spine if the low back condition really happened 25 years ago and not mild degenerative changes that were present.  

In June 2006, the Veteran was seen for work-related back complaints.  His work duties involved heavy equipment servicing at that time.  While working, he felt a sting in his low back that caused significant pain.  He continued to work and the pain continued to progress throughout the day.  He had previous on-the-job back injuries in August 2002, May 2003 and November 2003.  Dr. M. evaluated the Veteran in June 2006.  He found that the Veteran's current symptomatology of back pain with right leg pain was related to an injury sustained while performing his work duties.  Dr. M. opined that the current symptomatology was a work-related injury.   

Regarding his claim for service connection for a bilateral hearing loss disability, the Board notes that the Veteran was afforded several audiological examinations during service and that all examinations showed normal hearing.  Also, examinations in February 1967, March 1972, November 1979 and April 1981 revealed normal findings for the ears and normal hearing.  During those examinations, the Veteran denied ear trouble and/or hearing loss.  The December 1982 separation examination revealed normal ears and audio testing revealed normal hearing.  At that time, he denied ear trouble and/or hearing loss.

In the May 2006 audiological examination, the VA examiner noted that the Veteran's enlistment hearing and retirement examinations indicated normal hearing in both ears, and that all intervening hearing test during service indicated normal hearing except for one test in August 1970 which showed a temporary threshold shift in the left.  However, it resolved by the next routine hearing test in 1971.  The Veteran reported combat noise exposure in Vietnam for one year and other military noise exposure from working on the flight line.  Following service, he had occupational noise exposure from construction noise, heavy equipment and building aircraft.  The examiner found that evidence in the service treatment records indicates that the Veteran did not incur hearing loss during service.  He stated that the Veteran experienced one episode of temporary threshold shift which was resolved and that hearing was normal in both ears at retirement.  The examiner opined that it was more likely than not the current hearing loss occurred after service from unrelated causes.  

After weighing the positive and negative evidence, the Board concludes that service connection for a bilateral hearing loss disability and degenerative disc disease of the lumbar spine is not warranted.  To that end, in this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report back pain and hearing loss but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the Veteran's assertions that his bilateral hearing loss disability and back disability are related to service are not credible and that the more probative evidence is against the claims.  

To the extent that the Veteran attributes his disabilities to service, the Board finds that his assertions are not credible.  In this regard, the Veteran was seen for back problems in September 1973, July 1978, April 1979 and October 1981.  
However, clinical evaluations in November 1979, April 1981 and December 1982 revealed normal findings for the spine, other musculoskeletal system.  He also denied a history of recurrent low back pain at separation in December 1982.  
While there was a complaint of hearing loss in December 1972, examinations in November 1979, April 1981 and December 1982 revealed normal findings for the ears and audio testing revealed normal hearing.  During those examinations to include his separation examination, the Veteran denied ear trouble and/or hearing loss.  The Board further notes that an organic disease of the nervous system and arthritis are not shown within a year of discharge.  

Post-service evidence is devoid of a showing of complaints or treatment related to the back and/or hearing loss following active service until years thereafter.  In fact, back problems are not shown in the record until August 2002 and hearing problems are not shown in the record until January 2006.  The Board emphasizes the multi-year gap between discharge from active duty service (1983) and initial reported symptoms related to the back in approximately 2002 (a 19 year gap), and between discharge from active duty service (1983) and initial reported symptoms related to hearing loss in approximately 2006 (a 23 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings at separation and his denial of pertinent pathology at separation.  The Board is not presented with silence alone.  

To the extent that there is an assertion of in service onset and continuity, such remote lay evidence is contradicted by the more probative evidence and is not credible.  The Veteran filed VA disability compensation claims for service connection in October 1989 and March 1998 but did not claim service connection for a bilateral hearing loss disability and/or back disability nor did he make any mention of any hearing loss and/or back symptomatology.  This silence when otherwise speaking constitutes negative evidence.  We find it not credible that he would file a claim for other disabilities and not for ongoing hearing loss and/or back problems if he were experiencing continuity.  

Furthermore, when the Veteran was first treated for back problems it was found to be work-related.  Post service treatment records reveal several work-related back injuries from 2002 to 2004 to include a fall approximately three feet off a tractor.  Significantly, in June 2006 Dr. M., a private physician, opined that the current back symptomatology was work-related.  

Despite the in service complaints of back problems, the April 2006 VA examiner opined it was less likely than not that the Veteran's present lumbar spine condition was related to the low back condition treated in service.  He related that the Veteran's current low back symptoms were secondary to the several job-related injuries the Veteran suffered while working as a heavy equipment serviceman.  The examiner further pointed out that he would expect more severe degenerative changes in the lumbar spine if the low back condition really happened 25 years ago and not mild degenerative changes that were present.  

Also, the May 2006 VA examiner found that the evidence in the service treatment records indicated that the Veteran did not incur hearing loss during service.  He related that while the Veteran experienced one episode of temporary threshold shift in service it was resolved and that the Veteran's hearing was normal in both ears at retirement.  We find the opinions of the VA examiners persuasive and have afforded the opinions greater probative value than the Veteran's assertions of an in service onset and continuity.  In this regard, the opinions were rendered after interview of the Veteran, examination and a review of the Veteran's claims file.  The detailed opinions are also consistent with the historical record.  

The Board finds that the Veteran's assertions that his bilateral hearing loss disability and/or back disability are related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  While we accept that the Veteran was exposed to noise in service, the more probative evidence shows that his current bilateral hearing loss disability is not related to service.  We acknowledge that he was seen for back problems and complained of hearing loss in service.  However, such are shown to have been acute and resolved.  In this regard, he denied recurrent back trouble and hearing loss thereafter in several examinations to include the separation examination and the examinations were normal.  Post service manifestations are not shown until decades after service, and post service records show that the Veteran's current back problems are work related rather than related to service.  Furthermore, the April 2006 VA examiner opined that it is less likely than not that the Veteran's present lumbar spine condition is related to the low back condition treated in service and the May 2006 VA examiner opined that it was more likely than not the current hearing loss occurred after service from unrelated causes.  

In sum, the evidence deemed most probative by the Board establishes that, although the Veteran has a bilateral hearing loss disability and back disability, such are not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for degenerative disc disease of the lumbar spine is denied.




REMAND

The Veteran has appealed the denial of service connection for a psychiatric disability.  In this case, the Veteran submitted a claim for a nervous condition in October 1989.  He was denied service connection for an acquired nervous condition in December 1990.  The rating decision also related that acute depressive reaction in service was considered acute and transitory, paranoid personality disorder was considered constitutional or a developmental abnormality and that polysubstance dependency, including alcohol, cocaine and amphetamines were the result of the Veteran's willful misconduct.  He was notified of the denial in February 1990.  

The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in March 1998.  He was denied service connection for PTSD and schizophrenia in an August 1998 rating decision.  He was notified of the denial in September 1998.  

The Veteran filed the current claim for service connection for a mental health condition in January 2006.  While the RO has adjudicated his claim de novo, the Board notes that the Veteran has been denied service connection for psychiatric disabilities to include schizophrenia, PTSD and a nervous condition previously.  As the Veteran's claim for service connection for a mental condition has been previously adjudicated and the decisions are final, his claim must be treated as an application to reopen.  Furthermore, the Board has restyled the issue on appeal to reflect the varying diagnoses of record and to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the Veteran was issued notice letters in March and December 2006, a review of the record discloses that he has not received the notice to which he is entitled under 38 U.S.C.A. § 5103(a).  In the context of a claim to reopen, such notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  A notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The March 2006 notice letter did not address the application to reopen the claim for entitlement to service connection for a psychiatric disability and the December 2006 letter addressed only the claim for PTSD.  As such, a remand is warranted so that the Veteran can receive 38 U.S.C.A. § 5103(a)-compliant notice that explains the reason for the last final denial and complies with all the requirements of Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice letter regarding the claim to reopen service connection for psychiatric disability based on new and material evidence.  The letter should note why service connection was previously denied in December 1990 and August 1998 and include the information necessary to substantiate the underlying claim on the merits pursuant all applicable laws and regulations.  

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The issue on appeal should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


